Citation Nr: 1016416	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to 
include as secondary to the service-connected low back 
disorder. 

2.  Entitlement to an increased rating in excess of 10 
percent for a low back disorder prior to May 8, 2006 and 40 
percent thereafter. 

3.  Entitlement to an increased rating in excess of 10 
percent for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

Carole R. Kammel

INTRODUCTION


The Veteran had active service from August 1948 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January and November 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  By these rating decisions, the RO 
continued 10 percent ratings assigned to the service-
connected low back and right knee disorders and denied 
service connection for a neck disorder, respectively.  The 
Veteran appealed the RO's January and November 2004 rating 
decisions to the Board. 

In a January 2008 rating action, the RO determined that it 
had committed clear and unmistakable error in an October 2006 
rating action, when it assigned a 40 percent rating to the 
service-connected low back disability, effective April 8, 
2005.  The RO determined that the proper effective date of 
the 40 percent rating was May 8, 2006--the date of a VA 
examination report, reflecting an increase in severity of the 
service-connected low back disorder.  (See January 2008 
rating action).   

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge at the Portland, Oregon RO.  A 
copy of the transcript is of record.  In March 2010, the 
Veteran submitted additional medical evidence in support of 
his appeal along with a waiver of initial RO consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Board has determined that additional procedural and 
substantive development is necessary to ensure informed 
appellate review of the service connection and increased 
evaluation claims on appeal.

Regarding his claim for service connection for a neck 
disorder, during his February 2010 hearing and as expressed 
in Dr. D. G. C.'s March 2010 report, the Veteran argued that 
he had developed a neck disorder as a result of altered 
movements caused by his service-connected low back disorder.  

Veteran's Claims Assistance Act ("VCAA") letters issued to 
the Veteran throughout the duration of the appeal did not 
address entitlement to service connection for a neck disorder 
as secondary to the service-connected low back disorder 
(i.e., secondary service connection).  Thus, the Board finds 
that a remand is necessary, in part, to provide appropriate 
VCAA notice to the Veteran prior to any further appellate 
review of the claim of entitlement to service connection for 
a neck disorder, to include as secondary to the service-
connected low back disorder.

In addition, in view of the private nexus opinions of record 
that suggest an etiological relationship between the 
Veteran's neck disorder and military service and/or his 
service-connected low back disorder, the Board finds that he 
should be afforded a VA examination to determine the etiology 
of his claimed neck disorder prior to further appellate 
review. 

Concerning the service-connected low back disorder, the 
Veteran has maintained, in written arguments and in testimony 
before the undersigned, that he has separate neurological 
abnormalities as a result of his service-connected low back 
disorder, primarily radiating pain into the bilateral lower 
extremities and alternating periods of diarrhea and stool 
impaction.  (See T. at pg. 40).  

With respect to his service-connected left knee disorder, the 
Veteran maintains that he has experienced daily buckling or 
giving way of the right knee several times a week, especially 
after periods of prolonged sitting.  He maintains that he 
occasionally uses a cane to ambulate and maintain balance.  
(See T. at pages (pgs.) 14-15). 

The contentions of radiating pain into the bilateral lower 
extremities and bowel problems and right knee instability are 
markedly different than clinical findings elicited during a 
September 2009 VA orthopedic examination of the Veteran.  For 
example, and with regards to the lumbar spine, the VA 
examiner diagnosed the Veteran with lumbar spine degenerative 
joint and disc disease, age typical, without radiculopathy 
(italics added for emphasis).  That same examination report 
reflects that the Veteran consistently denied having any 
bowel impairment as a result of his service-connected low 
back disorder.  There was also no evidence of any right knee 
instability on physical evaluation.  Yet, in contrast to the 
September 2009 VA examination report, is a March 2010 report, 
prepared by D. G. C, M. D.  Dr. D. G. C. reported that the 
Veteran suffered from weakness in the proximal legs muscles, 
which caused buckling of the knees, as well as bowel 
disturbances (e.g., alternating periods of constipation and 
diarrhea) and fecal incontinence.  (See March 2010 report, 
prepared by D. G. C., M. D.)  

Thus, the Board finds that the overall disability pictures of 
the Veteran's lumbar spine and right knee are unclear, and 
the Board is precluded from expressing its own medical 
opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Veteran should be afforded a VA neurological examination, 
to be conducted by a qualified physician, to ascertain the 
severity of the service-connected low back and right knee 
disorders.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  Provide the Veteran an additional 
opportunity to submit information and 
evidence to support his claim of 
entitlement to service connection for a 
neck disorder on any theory of 
entitlement, including, but not limited 
to, direct, presumptive or secondary 
service connection.  

a.  Request any such evidence 
directly from the source holding 
the evidence.  Also request that 
the Veteran provide any such 
evidence he may have in his 
possession.

b.  A failure to respond or a 
negative reply to any request must 
be noted in writing and associated 
with the claims folders.

c.  If the evidence is held by a 
department or agency of the 
Federal government, efforts to 
obtain the foregoing evidence must 
continue until it is determined 
that it does not exist or that 
further attempts to obtain it 
would be futile.  The non-
existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought.  38 
U.S.C.A. § 5103A(b)(West 2002); 38 
C.F.R. § 3.159(c)(2)(2009).

d.  If the requested evidence is 
held by a department or agency not 
affiliated with the Federal 
government, and the requested 
evidence is unavailable, notify 
the Veteran and his representative 
in accordance with the provisions 
of 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(e).

2.  When the action requested in part 1 
has been completed, the RO/AMC must 
schedule the Veteran for a VA 
examination by an appropriate examiner 
to determine the etiology and severity 
of any currently diagnosed neck 
disorder.  The following considerations 
will govern the examination:

a. The claims folders must be 
provided to and reviewed by the 
examiner in conjunction with 
his/her examination.  The examiner 
must indicate that a review of the 
claims folders was made.  The 
examiner must respond to the 
following questions and provide a 
full statement of the basis for 
the conclusions reached:

(i) Did any currently present 
neck disorder have its onset 
during military service or 
within the initial post-
service year?; 

(ii) Has any currently 
present neck disorder been 
caused or chronically 
worsened by the service-
connected low back disorder? 
and,

(iii) If the cause of any 
currently present neck 
disorder is not the service-
connected low back disorder, 
the examiner is still 
requested to proffer an 
opinion, to the extent 
feasible, as to what 
additional severity, if any, 
of the currently present neck 
disorder exists solely 
(italics added for emphasis) 
due to aggravation by the 
service-connected low back 
disorder. 

The rationale for all opinions 
expressed should be fully detailed.

3.  The RO/AMC will schedule the Veteran 
for a neurological examination, to be 
conducted by a qualified physician, to 
ascertain the severity of the service-
connected low back and right knee 
disorders.  The following considerations 
will govern the examination:

a. The claims folders, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review 
in any report generated as a result 
of this remand.

b. After conducting any appropriate 
interviews with the Veteran, 
clinical testing, and any other 
studies, the examiner must report:

(i) The examiner must provide 
data as to the range of motion 
for the lumbosacral spine and 
right knee, specifically 
identifying any excursion of 
motion accompanied by pain.

(ii) The examiner must also 
identify any objective evidence 
of pain and assess the extent 
of any pain, and comment on the 
extent of any incoordination, 
weakened movement and excess 
fatigability on use of the 
lumbar spine and right knee.

(iii) The examiner must express 
an opinion concerning whether 
there would be additional 
limits of functional ability on 
repeated use or flare-ups of 
the lumbar spine and right knee 
(if the Veteran describes 
flare-ups).

(iv) With respect to the lumbar 
spine, the examiner must 
specifically identify any 
listing of the whole spine to 
the opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending 
in standing position, loss of 
lateral motion with osteo-
arthritis changes, or narrowing 
or irregularity of joint space, 
or some of the above with 
abnormal mobility on forced 
motion.

(v) The examiner should must 
identify any evidence of 
intervertebral disc syndrome 
with persistent symptoms 
compatible with sciatic 
neuropathy, to include 
characteristic pain, 
demonstrable muscle spasm, and 
absent ankle jerk. In addition, 
if applicable, the examiner 
should quantify the number of 
weeks of incapacitating 
episodes (a period of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician) over 
the past 12 months.

(vi) The examiner should also 
indicate whether there are 
neurological problems and/or 
neurologic abnormalities like 
bowel or bowel impairment, 
shown to be related to the 
lumbar spinal pathology and if 
so, identify the nerves 
involved and severity of 
involvement.

(vii) Regarding the right knee, 
the examiner must indicate if 
there is evidence of lateral 
instability and/or recurrent 
subluxation, and if so, provide 
an estimate of the severity of 
this impairment (i.e., mild, 
moderate or severe). 

(viii) The examiner must 
clarify whether any actual 
giving way (e.g., buckling) of 
the right knee is a direct 
result of the service-connected 
right knee disorder or 
radiculopathy secondary to the 
service-connected low back 
disorder. 

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

If the examination is completed by a 
nurse practitioner or physician's 
assistant, the report must be signed or 
electronically reviewed and approved by a 
medical doctor.


4.  The RO/AMC must ensure that the 
examination reports comply with this 
remand and the questions presented in the 
examination requests.  If an examination 
report is found to be insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate, under 38 C.F.R. § 4.2.

5.  After completing the requested 
actions, the service connection and 
increased claims on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative must 
be furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims files are returned to 
the Board for further appellate 
consideration.  . 

The purpose of this remand is to assist the Veteran with the 
procedural and substantive development of his service 
connection and increased evaluation claims on appeal.  He has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection and increased evaluation claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


